UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-1548


MISHUN TULLOCH, now known as Mishun Washington,

                   Plaintiff - Appellant,

             v.

JOSEPH B. YONCE, JR., as an individual and in his capacity as Trustee of the
Desmond Young Trust; DESMOND YOUNG LIVING TRUST; SUELIN
LILLY-AMMONS; DAVID GRIFFITH INGALLS, Esq.; SKY HOMES LLC;
DOES 1-100, Inclusive,

                   Defendants - Appellees,

             and

DESMOND YOUNG,

                   Defendant.



Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Henry M. Herlong, Jr., Senior District Judge. (7:18-cv-01634-HMH)


Submitted: December 17, 2020                           Decided: December 21, 2020


Before THACKER, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Mishun Tulloch, Appellant Pro Se. David Matthew Wilkerson, VAN WINKLE LAW
FIRM, Asheville, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Mishun Tulloch appeals the district court’s order dismissing her state law claims as

barred by the applicable statute of limitations. On appeal, we confine our review to the

issues raised in the informal brief. See 4th Cir. R. 34(b). Because Tulloch’s informal brief

does not challenge the basis for the district court’s disposition, she has forfeited appellate

review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014)

(“The informal brief is an important document; under Fourth Circuit rules, our review is

limited to issues preserved in that brief.”). Accordingly, we affirm the district court’s

judgment. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              3